Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-2 and 4-13 in the reply filed on June 29, 2022 is acknowledged.  The traversal is on the ground(s) that the requirement for election is traversed on the basis that Christensen does not disclose an electrolytic cell having features which can properly be equated to the “first membrane” and “chambers” recited independent claims 1 and 21 of the present application. These elements are submitted to constitute a special technical feature.  This is not found persuasive because Abens et al. (US Patent No. 4,620,914) teaches an electrochemical cell comprising:
· a first reaction chamber (= a gas passage 7a for receiving hydrogen purified by the assembly 1) [col. 3, lines 41-42]; 
· an anode chamber (= a gas passage 5a for introducing an impure hydrogen stream or feed into the assembly 1) [col. 3, lines 43-45]; 
· an anode exposed in the anode chamber (= an anode electrode 2) [col. 3, line 39]; 
· a first membrane having a hydrogen selective layer (= a cathode electrode 3) [col. 3, lines 39-40], the first membrane located between the first reaction chamber and the anode chamber (= Fig. 1), the first membrane being adapted to block hydrogen ions 

from passing between the first reaction chamber and the anode chamber and to electrochemically reduce a hydrogen ion to a hydrogen atom and to allow the hydrogen atom to diffuse through the first membrane to chemically react with a first reactant in the first reaction chamber (= such electrodes may generally comprise a porous, conductive layer or substrate such as, for example, a layer of porous carbon, which has been catalyzed with a small amount of a metallic catalyst, such as, for example, metallic platinum) [col. 3, line 67 to col. 4, line 4] and 
· an ion exchange membrane separating the first membrane and the anode chamber (= the electrolyte 4 may also be provided by a solid polymer type electrolyte such as a solid polymer hydrogen ion exchange membrane) [col. 3, lines 62-64].
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 21-23, 25, 27, 30, 33-35 and 39 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on July 24, 2020.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
page 1, [0001], line 1, the word “priority” should be amended to the word -- benefit --.  


Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11
	line 2, “an alkane” is not an unsaturated organic molecule.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, 

in the alternative, under 35 U.S.C. 103 as obvious over An et al. (“The Electrochemical Hydrogenation of Edible Oils in a Solid Polymer Electrolyte Reactor. I. Reactor Design and Operation,” Journal of the American Oil Chemists’ Society (1998 Aug), Vol. 75, No. 8, pp. 917-925).
	Regarding claim 1, An teaches a method for performing coupled chemical and electrochemical reactions, the method comprising: 
	• applying a current and/or an electrical potential (= DC power supply) [page 918, Fig. 1] between an anode (= one anode) and a hydrogen selective first membrane (= one cathode) [page 918, right column, lines 3-4]; 
• oxidizing, at the anode, a second reactant to form one or more oxidized products and one or more hydrogen ion (= where water molecules are oxidized to O2 gas and protons) [page 918, right column, lines 7-8]; 
• transporting the hydrogen ions through an ion exchange membrane to the first membrane (= 
    PNG
    media_image1.png
    90
    82
    media_image1.png
    Greyscale
) [page 918, Fig. 1]; 
• at the first membrane, reducing the hydrogen ions to form hydrogen atoms (= where the protons are reduced to atomic and molecular hydrogen (Equations 1 and 3)) [page 918, right column, lines 13-14]; 
• diffusing the hydrogen atoms through the first membrane into a first 


reaction chamber (= 
    PNG
    media_image2.png
    67
    53
    media_image2.png
    Greyscale
) [page 918, Fig. 1]; and 
• chemically reacting the hydrogen atoms with a first reactant at the first reaction chamber (= this electrogenerated hydrogen can then react with unsaturated fatty acids of an edible oil (page 918, lines 14-16); and oil feed + 2H → Hydro-oil (page 918, Fig. 1)).
	Regarding claim 6, An teaches wherein the first reactant comprises a double bond or a triple bond and reacting the hydrogen atoms with the first reactant comprises reducing the double bond or a triple bond (= this electrogenerated hydrogen can then react with unsaturated fatty acids of an edible oil) [page 918, right column, lines 14-16].
	Regarding claim 7, An teaches wherein the ion exchange membrane blocks the second reactant and oxidized products from reaching the first membrane (page 918, Fig. 1).
	Regarding claim 8, An teaches wherein reacting the hydrogen atoms with the first reactant comprises performing a hydrogenation reaction (= organic species hydrogenation) [page 918, left column, line 56].
	Regarding claim 10, An teaches wherein the first reactant comprises an unsaturated organic molecule (= unsaturated fatty acids of an edible oil) [page 918, right column, lines 15-16].
	Regarding claim 12, An teaches wherein the first membrane comprises a dense metallic hydrogen selective layer (= precious metal catalyst powder electrodes (one anode and one cathode) [page 918, right column, lines 2-4].


If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim(s) 2, 4-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (“The Electrochemical Hydrogenation of Edible Oils in a Solid Polymer Electrolyte Reactor. I. Reactor Design and Operation,” Journal of the American Oil Chemists’ Society (1998 Aug), Vol. 75, No. 8, pp. 917-925) as applied to claims 1, 6-8, 10 and 12 above, and further in view of Pintauro (US Patent No. 6,218,556).
	An is as applied above and incorporated herein.
Regarding claim 2, the method of An differs from the instant invention because An does not disclose wherein reacting the hydrogen atoms with the first reactant is performed at a temperature of 100 Celsius or lower.

An teaches that the electrogenerated hydrogen can then react with unsaturated fatty acids of an edible oil (page 918, right column, lines 14-16).
	Like An, Pintauro teaches an electrochemical process for hydrogenating an unsaturated 
fatty acid (col. 6, lines 18-26). For the electrochemical oil/fatty acid hydrogenation process at atmospheric pressure, the preferably reaction temperature is between about 25 C. and 100 C., most preferably between about 40 C. and 80 C. (col. 7, lines 35-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the reacting of the hydrogen atoms with the first reactant described by An with wherein reacting the hydrogen atoms with the first reactant is performed at a temperature of 100 Celsius or lower because for the electrochemical oil/fatty acid hydrogenation process at atmospheric pressure, the preferably reaction temperature is between about 25 C. and 100 C.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 4, the method of An differs from the instant invention because An does not disclose wherein reacting the hydrogen atoms with the first reactant is performed in a first solvent and oxidizing the second reactant is performed in a second solvent different from the 

first solvent.
Pintauro teaches that:
The oil or fatty acid reactant in the cathode compartment can be diluted with a suitable non-reacting solvent such as hexane or heptane. The feed solution to the anolyte must be a solvent that produces protons when oxidized electrochemically at the anode. The preferred solvent is water. Alternatively, one could use a dilute acid solution (the acid, such a sulfuric acid, must be chosen properly so that the acid’s anion will not be oxidized at the anode) or a nonaqueous or mixed aqueous/nonaqueous solvent that when oxidized produces protons which migrate across the cation-exchange membrane (col. 7, lines 21-31).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the reacting the hydrogen atoms with the first reactant described by An with wherein reacting the hydrogen atoms with the first reactant is performed in a first solvent and oxidizing the second reactant is performed in a second solvent different from the first solvent because using an oil or fatty acid reactant in the cathode compartment diluted with a suitable non-reacting solvent such as hexane or heptane is an alternative to using an undiluted oil or fatty acid reactant and a feed solution to the anolyte of a dilute acid solution or a mixed aqueous/nonaqueous solvent is an alternative to water.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 5, Pintauro teaches wherein the first solvent is an organic solvent (= a 

suitable non-reacting solvent such as hexane or heptane) [col. 7, lines 21-23] and the second solvent is a protic solvent or an aqueous solvent (= water, a dilute acid solution, or a mixed aqueous/nonaqueous solvent) [col. 7, lines 23-31].
	Regarding claim 13, the method of An differs from the instant invention because An does not disclose wherein the hydrogen selective layer comprises a layer of palladium or a palladium alloy.
	An teaches precious metal catalyst powder electrodes (one anode and one cathode) [page 918, right column, lines 2-4].
	Pintauro teaches that the cathode material employed in a SPE oil/fatty acid hydrogenation reactor is comprised of a finely divided metal powder including Raney-type metals (e.g., nickel, cobalt, copper, molybdenum), Raney alloys (e.g., nickel-molybdenum and nickel-cobalt), high surface is area precious (noble) metal powders, precious metal alloy powders, or precious metal powder mixtures (e.g., platinum-black, ruthenium-black, palladium-black, platinum-palladium-black alloys, mixtures of platinum-black and palladium-black powder, as well as platinum-loaded or palladium-loaded carbon powder (col. 9, lines 41-59).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first membrane described by An with wherein the first membrane comprises a dense metallic hydrogen selective layer because An teaches a precious metal catalyst powder cathode where Pintauro teaches that platinum-palladium-black alloys, mixtures of platinum-black and palladium-black powder, as well as palladium-loaded carbon powder are cathode materials employed in a SPE oil/fatty acid 

hydrogenation reactor.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

II.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (“The Electrochemical Hydrogenation of Edible Oils in a Solid Polymer Electrolyte Reactor. I. Reactor Design and Operation,” Journal of the American Oil Chemists’ Society (1998 Aug), Vol. 75, No. 8, pp. 917-925) as applied to claims 1, 6-8, 10 and 12 above, and further in view of Huang et al. (“A Bilateral Electrochemical Hydrogen Pump Reactor for 2-Propanol Dehydrogenation and Phenol Hydrogenation,” Green Chemistry (2016), Vol. 18, No. 8, pp. 2353-2362).
An is as applied above and incorporated herein.
Regarding claim 9, the method of An differs from the instant invention because An does not disclose performing an electrochemical organic oxidation reaction at the anode.
An teaches that water is circulated past the back side of the anode (page 918, right column, lines 6-7; and H2O → ½O2 + 2H+ + 2e- (Fig. 1)).
	Huang teaches a bilateral electrochemical hydrogen pump reactor is proposed for the first time. In one electrochemical hydrogen pump (EHP) configuration, in situ adsorbed 

hydrogen atoms for phenol hydrogenation at the cathode are donated by the dehydrogenation 
of 2-propanol instead of a conventional H2 or H2O anode feedstock (page 2353, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by An by performing an electrochemical organic oxidation reaction at the anode because the dehydrogenation of 2-propanol donates in situ adsorbed hydrogen atoms for hydrogenation instead of using a conventional H2 or H2O anode feedstock.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (“The Electrochemical Hydrogenation of Edible Oils in a Solid Polymer Electrolyte Reactor. I. Reactor Design and Operation,” Journal of the American Oil Chemists’ Society (1998 Aug), Vol. 75, No. 8, pp. 917-925) as applied to claims 1, 6-8, 10 and 12 above, and further in view of Jackson et al. (US Patent Application Publication No. 2014/0110268 A1).
An is as applied above and incorporated herein.
Regarding claim 11, the method of An differs from the instant invention because An 

does not disclose wherein the unsaturated organic molecule comprises an alkane or an alkyne.
An teaches that the electrogenerated hydrogen can then react with unsaturated fatty acids of an edible oil (page 918, right column, lines 14-16).
	Jackson teaches that:
In another aspect, the disclosure relates to a process for performing at least one of electrocatalytic hydrogenation (ECH) and electrocatalytic hydrodeoxygenation (ECHDO) of an organic substrate, the process comprising: (a) providing a reaction mixture comprising a plurality of organic reactants, wherein: (i) the plurality of organic reactants is selected from the group consisting of a multicomponent bio-oil, a multicomponent bio-oil fraction, a plurality of bio-oil components, and combinations thereof, and (ii) the organic reactants collectively comprise one or more functional groups selected from the group consisting of carbonyl carbon-oxygen double bonds, aromatic double bonds, (ethylenic) carbon-carbon double bonds, (acetylenic) carbon-carbon triple bonds, hydroxyl carbon-oxygen single bonds, ether carbon-oxygen single bonds, and combinations thereof; (b) contacting the reaction mixture with a first electrode (e.g., a cathode) and a catalytic composition comprising a skeletal (e.g., Raney) metal catalyst capable of catalyzing at least one of electrocatalytic hydrogenation (ECH) and electrocatalytic hydrodeoxygenation (ECHDO); (c) electrically contacting the reaction mixture with a second electrode (e.g., an anode); (d) applying an electrical potential between the first electrode and the second electrode to provide an electrical current therebetween and through the reaction mixture, thereby performing at least one of an ECH reaction and an ECHDO reaction to reduce or deoxygenate at least one of the functional groups of the organic reactants and to form at least one of (i) an ECH reaction product thereof and (ii) an ECHDO reaction product thereof; and optionally (e) recovering or separating the reaction product from the reaction mixture. In various embodiments, the pH value of the reaction mixture can be at least 2, 3, 4, 5, 6, 7 or 8 and/or up to 7, 8, 9, 10, or 11 (e.g., representing an initial pH value and/or a pH value/range during reaction, such as where the reaction mixture further comprises a pH buffer to maintain the pH value of the reaction mixture in a selected range during the application of the electrical potential to form the reaction product) [page 2, [0013]].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unsaturated organic molecule described by An with wherein the unsaturated organic molecule comprises an alkane or an alkyne because a biomass-derived bio-oil which comprises organic reactants comprising


(ethylenic) carbon-carbon double bonds and (acetylenic) carbon-carbon triple bonds are stabilized and energy upgraded by electrocatalytic hydrogenation (ECH).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Abens et al. (US Patent No. 4,620,914) is cited to teach an apparatus for purifying hydrogen gas (col. 3, lines 36-45).
	Beltzer et al. (US Patent No. 3,234,050) is cited to teach a single cell employing a liquid electrolyte wherein membranes surfaced are employed both as an electrolyte divider and as 
electrodes (col. 7, lines 18-21; and col. 7, line 58 to col. 8, line 14).
	Yoshida et al. (US Patent No. 6,224,741) is cited to teach an electrolytic process which comprises a continuous reaction in which active hydrogen converted from hydrogen produced by electrolysis takes part, e.g., a hydrogenation reaction and a hydrogen reduction reaction (col. 1, lines 5-9).

	Sato et al. (“Low-Temperature Hydrogenation of Toluene by Electrolysis of Water with Hydrogen Permeable Palladium Membrane Electrode,” Chemistry Letters (2017 Apr 5), Vol. 46, No. 4, pp. 477-480) is cited to teach the hydrogenation of toluene proceeded with hydrogen derived from the electrolysis of water with an electrical cell that a hydrogen permeable 
palladium membrane was the cathode (abstract).

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The 
examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 21, 2022